Title: To John Adams from James McHenry, 8 April 1797
From: McHenry, James
To: Adams, John



8th April 1797.

The quantum and kind of defensive force necessary at this juncture, and which it appears to the Sery of War, Congress ought to make immediate provision for, may be calculated, 1st with reference simply to France; and 2dly with reference to France and Spain united.
This force, calculated with reference to France only, will have for  objects; the protection of our commerce; the securing our Cities from requisitions, by predatory invasions, and the more southern parts of the Union from domestic insurrections.
There will be required for these purposes, in addition to our existing land and naval military establishments, the following actual and contingent force.
Of actual force, which ought to be raised as soon as possible, vz. One Regiment or corps of Artillerists and Engineers; One Regt of Infantry; two companies of Dragoons; three Frigates of 32 guns and six sloops of war of 16 guns. Of contingent force vz. 10,000 regulars to be raised only  as wanted at the discretion of the President.
The Secry. has presumed in forming this breif estimate, that the crippled situation of the marine of France joined to our  distance from Europe, will prevent any formidable invasion by our sea-board; that Spain will evacuate the posts which she now occupies within our territory, and remain neutral & friendly along the Mississippi; and, that a tranquil state of the Western fronteir, as it respects both settlers and Indians, may possibly admit of our drawing thence to our maritime ports a part of the army employed in that quarter. It is proper however to observe, and to be fully understood, that little, or rather no dependence can be placed upon such a resource.
The defensive force, calculated with reference to France and Spain united must be greater than in the preceding estimate, as the points to be protected will be found to be more multiplied. Besides the objects that have been enumerated, these two powers will no doubt apply both force and machinations against the Western Country; and as neither policy, nor the interests and safety of the parts of the union contiguous thereto, would justify our abandoning that quarter to its own means of defence, and thereby delivering it up to intriguers and Independence; it ought therefore to be well guarded and defended, and provision made accordingly.
There will be required for this situation of things, in addition to existing military establishments, and the three frigates and six sloops of war, the following force. For immediate service. Vz. Two Regiments or corps of Artillerists and Engineers; two Regiments of Infantry and six companies of Dragoons. For contingent service, vz. An army of 15,000 regulars to be raised as aforesaid.
Expence of the defensive force upon this first calculation exclusive of the contingent army.Dolls
Maritime fortifications 50,000
3 frigates of 32 guns, men &c—12 months. 481,806
6 Sloops of war 16 guns Do—Do. 445,020
1 Regt. or corps of Art. & Eng. Pay &c 12 mo.  216,061
1 Do Infantry Do—Do. 101,000
2 Companies Dragoons Do. Do. 58,354
Quarter masters dept. &c &c——200,000
1,552,221
Expence of the defensive force upon the second calculation, exclusive of the contingent army.
Maritime fortifications  50,000
3 Frigates & six Sloops of war  926,820
2 Regts. Art. & Engineers——422,032
2 Do. Infantry  202,000
6 Companies Dragoons  175,062
Quarter masters depart. &c  300,000
2,075,914
